Citation Nr: 1107546	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to November 
1971.  He received the Combat Infantryman's Badge, Army 
Commendation Medal, and Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO denied entitlement to a 
TDIU.  

The Veteran testified before the undersigned at a June 2009 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.  In October 2009, the 
Board remanded this matter for further development.

The Board again addresses the claim of entitlement to a TDIU in 
the REMAND portion of the decision below, and REMANDS this claim 
to the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  On August 4, 2010, the Board issued a decision denying the 
Veteran's claim for a TDIU.

2.  In July 2010, the RO received evidence relevant to the claim 
for a TDIU which was not in the claims file at the time of the 
Board's August 2010 decision.


CONCLUSION OF LAW

The August 4, 2010 Board decision denying the claim for 
entitlement to a TDIU violated the Veteran's due process rights.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his of her representative, or on the 
Board's own motion, when the decision violates the Veteran's due 
process rights or it involves the granting of benefits based on 
false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.904.

In this case, the Board issued a decision on August 4, 2010 
denying the Veteran's claim for a TDIU.  On the same date that 
the Board's decision was issued, the Board received evidence 
relevant to the claim for a TDIU which had been received by the 
RO in July 2010.  Given that this evidence was constructively in 
the Board's possession at the time of its August 2010 decision, 
but was not associated with the claims file at the time of the 
decision, the Board concludes that the August 4, 2010 Board 
decision addressing the claim of entitlement to a TDIU denied the 
Veteran due process and, therefore, must be vacated. 


ORDER

The August 4, 2010 Board decision addressing the claim of 
entitlement to a TDIU is vacated.


REMAND

In July and December 2010, subsequent to the issuance of the 
December 2009 supplemental statement of the case (SSOC), the 
Veteran submitted additional evidence consisting of a November 
2010 psychiatric evaluation from the VA Medical Center in 
Manchester, New Hampshire (VAMC Manchester) and a July 2010 
letter from a readjustment counseling therapist at the Vet Center 
in Manchester, New Hampshire.  This evidence is relevant to the 
claim for a TDIU.  In November 2010, the Board sent the Veteran a 
letter asking whether he wanted to waive consideration of this 
evidence by the Agency of Original Jurisdiction (AOJ).  See 38 
C.F.R. § 20.1304 (2010) (providing that the Board cannot consider 
evidence in the first instance unless the appellant waives 
initial consideration by the AOJ).

The Veteran responded in December 2010 by indicating that he 
wanted his claim remanded to the AOJ for initial consideration of 
the additional evidence.

In November 2009, a VA examiner reviewed the Veteran's claims 
file and provided an opinion as to the effects of the Veteran's 
service-connected posttraumatic stress disorder (PTSD) on his 
employability.  In light of the fact that additional relevant 
records pertaining to the Veteran's PTSD have been obtained, the 
examiner who provided the November 2009 opinion should be 
afforded the opportunity to review the additional evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's 
duty to assist includes a duty to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 C.F.R. § 3.159(c)(4).  

The most recent VA treatment records in the Veteran's claims file 
from VAMC Manchester are dated in June 2009.  In a November 2010 
statement, the Veteran's representative requested that VA obtain 
additional treatment records from that facility, thereby implying 
that there may be more recent VA treatment records that have not 
yet been obtained.  VA has a duty to obtain any such relevant 
records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In a November 2010 statement, the Veteran's representative 
requested that VA obtain the Veteran's wage statements from the 
Social Security Administration (SSA) to determine whether his 
employment has been gainful.  The AOJ should also attempt to 
obtain these records upon remand.

Furthermore, in its December 2010 statement, the Veteran's 
representative raised the issue of entitlement to an increased 
rating for PTSD.  This claim has not yet been adjudicated and is 
inextricably intertwined with the issue of entitlement to a TDIU.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Holland v. Brown, 6 Vet. 
App. 443m 446 (1994) (a TDIU claim premised on a specific 
disability, is inextricably intertwined with a claim for an 
increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the claim for 
an increased rating for PTSD.  This issue 
should not be certified to the Board, 
unless the Veteran perfects an appeal 
with a timely notice of disagreement 
and substantive appeal.
 
2.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a psychiatric disability from the 
Manchester VAMC from June 2009 to the 
present and from any other VA facility 
sufficiently identified by the Veteran. 

All efforts to obtain these records must be 
documented in the claims file.  If these 
records are unavailable, this should also 
be noted in the claims file.
3.  Contact the SSA and obtain a copy of 
the Veteran's earnings report for the years 
2007 to the present.

4.  After any additional treatment records 
and any information received from SSA has 
been associated with the Veteran's claims 
file, ask the VA examiner who provided the 
November 2009 opinion to review the 
Veteran's claims folder and provide an 
opinion as to whether his service-connected 
PTSD prevents him from obtaining and 
keeping employment for which his education 
and occupational experience would otherwise 
qualify him.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected PTSD would prevent him 
from obtaining or keeping gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

If the November 2009 examiner is 
unavailable or otherwise unable to provide 
the requested opinion, the Veteran should 
be afforded a VA psychiatric examination to 
obtain the necessary opinion.

5.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information requested in 
this remand and is otherwise complete. 

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


